195 P.3d 470 (2008)
223 Or. App. 248
In the Matter of S.M.T., Alleged to be a Mentally Ill Person.
STATE of Oregon, Respondent,
v.
S.M.T., Appellant.
050766701; A129432.
Court of Appeals of Oregon.
Submitted September 5, 2008.
Decided October 15, 2008.
Susan D. Isaacs, Beaverton, filed the brief for appellant.
Hardy Myers, Attorney General, Mary H. Williams, Solicitor General, and Michael R. Washington, Senior Assistant Attorney General, filed the brief for respondent.
Before LANDAU, Presiding Judge, and SCHUMAN, Judge, and ORTEGA, Judge.
PER CURIAM.
Appellant seeks reversal of the trial court's order of civil commitment, arguing that the evidence was not clear and convincing that, because of her mental disorder, she is a danger to herself or unable to provide for her basic needs. ORS 426.005(1)(d). The state concedes the error. On de novo review, State v. Miller, 198 Or.App. 153, 155, 107 P.3d 683 (2005), we agree that the evidence is legally insufficient to support an order of civil commitment.
Reversed.